Citation Nr: 0842618	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-20 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD) between 
October 15, 2003, and September 11, 2006.

2.  Entitlement to an initial evaluation in excess of 
50 percent for PTSD as of September 11, 2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant and wife




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for PTSD and assigned 
a 30 percent evaluation.  

In a May 2007 rating decision, the RO granted a 50 percent 
evaluation, effective September 11, 2006.  The veteran has 
indicated that he wants a higher evaluation and an earlier 
effective date for the grant of the 50 percent evaluation.  
Thus, the appeal continues.

In July 2008, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The Board notes that it has phrased the issues on the title 
page as entitlement to initial evaluations in excess of those 
currently assigned.  Both the RO and the Board (at the July 
2008 hearing) had phrased one of the issues as entitlement to 
an earlier effective date for the grant of the 50 percent 
evaluation for PTSD.  The phrasing used above in this 
decision does not change the analysis or the outcome of the 
issues on appeal.  Accordingly, there is no prejudice to the 
veteran in phrasing both issues as claims for increase.




FINDINGS OF FACT

1.  Between October 15, 2003, and September 10, 2006, PTSD 
was not manifested by occupational and social impairment with 
reduced reliability and productivity.

2.  As of September 11, 2006, PTSD has not been manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
30 percent for PTSD between October 15, 2003, and September 
11, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2008).  

2.  The criteria for an initial evaluation in excess of 
50 percent for PTSD as of September 11, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) defines VA's duty to notify and 
assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008). 

The notice requirements require VA to notify the veteran of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran's claims for higher evaluations are downstream 
issues from his claim for service connection for PTSD.  In 
this type of circumstance, VA is not required to issue a new 
VCAA letter.  Rather, the provisions of 38 U.S.C.A. § 7105(d) 
require VA to issue a statement of the case if the 
disagreement is not resolved.  VAOPGCPREC 8-2003.  VA issued 
a statement of the case in May 2005 and supplemental 
statements of the case in October 2005, June 2007, October 
2007, and January 2008 addressing whether the veteran was 
entitled to higher evaluations for PTSD.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA 
obtained VA treatment records, provided the veteran with 
examinations to determine the current level of his service-
connected PTSD, and provided the veteran with hearings before 
a Decision Review Officer and the undersigned Acting Veterans 
Law Judge.  At the July 2008 hearing, the veteran signed a 
waiver to allow VA to consider additional VA treatment 
records pertaining to treatment for PTSD that had not been 
considered by the RO.  As a result, VA may consider these 
treatment records in the first instance.  See 38 C.F.R. 
§ 20.1304(c) (2008).  

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159(b), 20.1102 (2008).  Furthermore, the 
veteran has not contended that VA has failed to comply with 
the notice and duty-to-assist requirements of the VCAA.

Increased Ratings

Service connection for PTSD was awarded in a July 2004 rating 
decision, and the RO assigned a 30 percent evaluation.  The 
veteran appealed the evaluation assigned.  Following a 
hearing and an examination, the Decision Review Officer 
granted the veteran a 50 percent evaluation, effective the 
date of the VA examination-September 11, 2006.  The veteran 
still argues that he warrants evaluations in excess of 30 and 
50 percent for his PTSD symptoms.

At the July 2008 hearing before the undersigned, the veteran 
testified that his PTSD affected him on a daily basis.  He 
stated he had mood swings and had to go on medication as a 
result.  He described having cold sweats every night.  The 
veteran stated he was a walking time bomb and would throw 
things when he was angry.  He stated he had been married 
three times and had a current job that allowed him to work 
alone, which he stated he needed.  His current job was in a 
machine shop, and he had been there for 10 years.  The 
veteran testified he felt his judgment was impacted by PTSD, 
as was his impulse control.  He stated he would stay away 
from people to avoid stressful situations.  He added he did 
not have any friends to hang out with and would avoid 
recreational activities.  The veteran noted that he would 
drive across town at times and not realize he had done such.  
He described it as being off in la-la land.  He stated he 
would neglect his hygiene at times.  The veteran noted he was 
under a doctor's care for PTSD and taking medication.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2004); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted an 
important distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is awarded service connection, which is the 
factual scenario in this case.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  Id.  The RO has staged the 
veteran's PTSD ratings, as mentioned above.  

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (AMERICAN PSYCHIATRIC 
ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria 
and evaluations are as follows, in part:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 
30 percent disabling.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an initial evaluation in excess of 30 percent 
for PTSD prior to September 11, 2006, and in excess of 
50 percent as of September 11, 2006.  The Board will address 
the two, different evaluations separately. 

A.  Evaluation in excess of 30 percent

Prior to September 11, 2006, the preponderance of the 
evidence is against a finding that the veteran's PTSD 
symptoms met the criteria to warrant a 50 percent evaluation.  
For example, he did not have circumstantial, circumlocutory 
or stereotyped speech.  He was consistently described as 
having speech that was coherent and goal directed.  See VA 
clinical records, dated August 2004, October 2004, January 
2005, April 2005, August 2005, and November 2005 and 
September 2005 VA examination report.  The clinical findings 
and the veteran's submissions show a person who can 
articulate his feelings and symptoms.  This is further 
evidence against a finding of the veteran having 
circumstantial, circumlocutory or stereotyped speech.  
Additionally, his testimony at the August 2006 RO hearing was 
completely relevant to the issue on appeal.  The veteran is 
in regular treatment for his PTSD, and he has shown the 
ability manage his symptoms by avoiding situations that cause 
him stress.  Such things as choosing a job that allows him to 
work alone, stopping treatment for PTSD to care for his wife 
who had been diagnosed with breast cancer, and drinking less 
on weekends shows he has good insight and judgment.  
Examiners have noted that the veteran has either fair or 
intact insight and judgment.  See id.  

The veteran has been consistently described as being well 
groomed and having proper hygiene.  He has also consistently 
denied homicidal ideations, suicidal ideations, audio and 
visual hallucinations, and delusions.  The veteran has denied 
having panic attacks.  While he had disturbances in 
motivation and mood, he was able to function satisfactorily 
both at home and at work.  At the July 2004 VA examination, 
the veteran noted that he had been at his same job for the 
last 15 years.  He had been married to his current wife for 
20 years.  He stated knew and got along with all of his 
neighbors.  The veteran described enjoying having two 
grandchildren living in his home and teaching them about the 
antique cars he would work on as a hobby.  

The veteran was in group treatment for PTSD in 2004, and the 
social worker described the veteran as interacting 
appropriately with the class and being open to giving and 
receiving feedback from piers.  See clinical records dated in 
January 2004, February 2004, March 2004, and April 2004.  It 
is clear that the only reason he stopped the group treatment 
was due to his wife being diagnosed with breast cancer.  See 
clinical records dated in April 2004 and May 2004.  

When the veteran argued that he warranted an evaluation in 
excess of 30 percent, he stated that his Global Assessment of 
Functioning (GAF) score of 45 established a basis to grant a 
higher evaluation.  The GAF score is defined as a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 
(4th ed. 1994).  A GAF score of 45 (which falls into the 
range of 41-50) is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.  

The symptoms that fall under the GAF score of 45 are similar 
to those that fall under the 70 percent evaluation for PTSD.  
Thus, the veteran's argument that he should be granted a 
higher evaluation due to his GAF score is a valid one.  
However, in looking at the types of symptoms that fall under 
the GAF score of 45, those symptoms have either not been 
shown or have been specifically refuted in the record.  For 
example, the VA treatment records consistently show findings 
that the veteran has neither suicidal ideation nor homicidal 
ideation.  Clearly, the veteran was able to keep a job.  In 
the September 2005 VA examination report, the examiner noted 
there was no report or observation of ritualistic behaviors 
or panic attacks.  The Board accords more probative value to 
the clinical findings made in the VA treatment records and 
examination reports that specifically addressed the veteran's 
symptoms than the cursory assignment of a GAF score of 45 
made in some of those records, where the examiner did not 
explain why that score was assigned.  Thus, the Board finds 
that the GAF score of 45 is outweighed by the clinical 
findings in the medical records.

The Board is aware that the symptoms listed under the 
50 percent evaluation are examples of the types of symptoms 
that would warrant a 50 percent evaluation, and that the 
veteran need not have these particular symptoms in order to 
warrant a 50 percent evaluation.  However, the criteria 
described under the 50 percent evaluation indicate a more 
serious disability than the veteran demonstrated prior to 
September 11, 2006.  The veteran has complained of flashbacks 
and nightmares.  He has stated he avoids socializing with 
people.  However, the treatment records show consistent 
reports that the veteran is oriented in three spheres, has 
coherent and goal-directed speech, is friendly and 
cooperative, has good eye contact, is appropriately groomed, 
has intact judgment and insight, has normal short-term and 
long-term memory, has no hallucinations or delusions, and 
does not have suicidal or homicidal ideation.  The 
preponderance of the evidence is against a finding that an 
evaluation in excess of 30 percent is warranted.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.

Based upon the descriptions of his symptoms in the medical 
records, the Board finds that an initial evaluation in excess 
of 30 percent for PTSD is not warranted prior to September 
11, 2006, for all the reasons stated above.  The benefit-of-
the-doubt rule is not for application.  See 38 C.F.R. § 4.3; 
Gilbert, 1 Vet. App. at 55.  

B.  Evaluation in excess of 50 percent

As of September 11, 2006, the preponderance of the evidence 
is against a finding that the veteran's PTSD symptoms meet 
the criteria to warrant a 70 percent evaluation.  For 
example, the veteran has consistently denied any suicidal or 
homicidal ideation.  See September 2006 VA examination and VA 
clinical records, dated October 2007 and April 2008.  In the 
September 2006 VA examination report, the examiner 
specifically noted that the veteran did not have obsessional 
rituals or panic attacks (the veteran denied having panic 
attacks).  There is no evidence of any intermittently 
illogical speech.  The veteran's speech has been described as 
a logical flow of ideas, articulate, coherent, and goal 
directed.  See id.  The veteran's testimony at the July 2008 
hearing was completely relevant to the issue on appeal.  At 
the July 2008 hearing, the veteran indicated he was still 
working at his same job, which shows he is able to function 
independently, as he stated he works alone.  

The preponderance of the evidence is against a finding that 
the veteran has impaired impulse control.  The veteran has 
stated that when he gets upset he will remove himself from a 
situation.  That shows control.  He has indicated he has 
thrown objects, but there is no evidence of him committing 
violence against another person.  There is no evidence of 
spatial disorientation.  In the September 2006 VA examination 
report and the October 2007 and April 2008 VA treatment 
records, the examiners stated the veteran was oriented times 
three.  All of the examiners also reported that the veteran's 
hygiene was "appropriate" or "groomed."  The veteran does 
not have the "inability to establish and maintain effective 
relationships," as he has been married to his current wife 
for 20 years.  He also has been able to keep the same job for 
at least 15 years.  

At the July 2008 hearing, the veteran testified that he had 
disorientation and would neglect his personal hygiene; 
however, the Board finds that the clinical records either 
refute his testimony or outweigh his testimony.  The 
description of the veteran being oriented times three and 
having appropriate hygiene has been consistently reported 
throughout all the records dated from 2003 to 2008.  The 
Board accords more probative value to the objective clinical 
findings by medical professionals than the veteran's own 
statements, even if sworn.  Stated differently, the Board 
does not find such testimony credible when compared with the 
other evidence in the claims file.  

In the September 2006 VA examination report, the examiner 
provided a GAF score of 50.  As noted above, the symptoms 
that fall under a GAF score of 50 are similar to those that 
fall under the 70 percent evaluation for PTSD.  As also noted 
above, the symptoms under that GAF score have either not been 
shown or have been specifically refuted in the records dating 
from September 11, 2006.  The VA treatment records 
consistently show findings that the veteran has neither 
suicidal ideation nor homicidal ideation.  Clearly, the 
veteran has been able to keep a job.  In the September 2006 
VA examination report, the examiner noted there was no report 
or observation of obsessive or ritualistic behaviors which 
interfered with routine activities.  He stated the veteran's 
speech was articulate and appropriate.  The Board accords 
more probative value to the clinical findings made in the VA 
examination report than a cursory assignment of a GAF score 
of 50, without any explanation for that score.  Thus, the 
Board finds that the GAF score of 50 is outweighed by the 
clinical findings in the medical records.

The Board is aware that the symptoms listed under the 
70 percent evaluation are examples of the types of symptoms 
that would warrant a 70 percent evaluation, and that the 
veteran need not have these particular symptoms in order to 
warrant a 70 percent evaluation.  However, the criteria 
described under the 70 percent evaluation indicate a more 
serious disability than the veteran has demonstrated as of 
and since September 11, 2006.  At the September 2006 VA 
examination, the veteran noted he had lost approximately six 
to seven weeks of work from PTSD.  The 50 percent evaluation 
contemplates such absences.  See 38 C.F.R. § 4.1 
("[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.").  The 
veteran described isolating himself from others.  
Nevertheless, the veteran has been shown to be euthymic, 
friendly and cooperative, having good eye contact, being 
appropriately groomed, having intact judgment and insight, 
not having hallucinations or delusions, and not having 
suicidal or homicidal ideation.  See September 2006 VA 
examination and VA clinical records, dated October 2007 and 
April 2008.  The preponderance of the evidence is against a 
finding that an evaluation in excess of 50 percent is 
warranted as of September 11, 2006.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Based upon the descriptions of his symptoms in the medical 
records, the Board finds that an initial evaluation in excess 
of 50 percent for PTSD is not warranted as of September 11, 
2006, for the reasons stated above.  The benefit-of-the-doubt 
rule is not for application.  See 38 C.F.R. § 4.3; Gilbert, 
1 Vet. App. at 55.  

Accordingly, in view of the denial of entitlement to 
evaluations in excess of 30 percent prior to September 2006 
and in excess of 50 percent as of September 2006, the Board 
finds no basis upon which to predicate the assignment of 
"staged" ratings different from those decided by the RO 
pursuant to Fenderson, supra.

C.  Extraschedular Consideration

Additionally, the Board finds no showing of an exceptional or 
unusual disability picture as to warrant the assignment of 
any higher evaluation on an extraschedular basis.  See 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board notes that 
the service-connected PTSD has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular scheduler 
standard.  Thus, in the absence of evidence of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) for assignment of any higher 
rating have not been met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 30 percent for PTSD 
between October 15, 2003, and September 11, 2006, is denied.

An initial evaluation in excess of 50 percent for PTSD as of 
September 11, 2006, is denied.



_____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


